                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                     Plaintiff,                                     8:18CR218

       vs.
                                                                     ORDER
RICARDO D. PEACOCK

                     Defendant.


       This matter is before the court on the defendant’s Unopposed Motion to Continue Trial
[32]. Counsel needs additional time to conclude investigation and confer with client. For good
cause shown. For good cause shown,


       IT IS ORDERED that the defendant’s Unopposed Motion to Continue Trial [32] is
granted as follows:

       1. The jury trial, now set for October 1, 2019, is continued to November 19, 2019.

       2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of justice
          will be served by granting this continuance and outweigh the interests of the public
          and the defendant in a speedy trial. Any additional time arising as a result of the
          granting of this motion, that is, the time between today’s date and November 19,
          2019 shall be deemed excludable time in any computation of time under the
          requirement of the Speedy Trial Act. Failure to grant a continuance would deny
          counsel the reasonable time necessary for effective preparation, taking into account
          the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(A) & (B)(iv).

       3. No further continuances will be granted without a hearing before the
          undersigned magistrate judge.

       Dated this 1st day of October 2019.




                                             BY THE COURT:

                                             s/Susan M. Bazis
                                             United States Magistrate Judge
